Name: 97/593/EC: Commission Decision of 29 July 1997 laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from Israel (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  Asia and Oceania;  health
 Date Published: 1997-08-30

 Avis juridique important|31997D059397/593/EC: Commission Decision of 29 July 1997 laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from Israel (Text with EEA relevance) Official Journal L 239 , 30/08/1997 P. 0051 - 0053COMMISSION DECISION of 29 July 1997 laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from Israel (Text with EEA relevance) (97/593/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular Article 10 (1) b, Article 11 and Article 12 thereof,Whereas Commission Decision 94/85/EC (3), as last amended by Decision 96/2/EC (4), established a list of third countries, including Israel, from which the importation of fresh poultrymeat is authorized;Whereas Israel is no longer free from Newcastle disease; whereas, however, Israel applies measures to control Newcastle disease which are at least equivalent to those laid down in Directive 92/66/EEC (5) as last amended by the act of Accession of Austria, Sweden and Finland;Whereas it is appropriate on this basis to allow the importation of fresh poultrymeat from Israel; Whereas therefore the animal health conditions and the veterinary certificates must be laid down;Whereas it is appropriate to restrict the scope of this Decision to poultry species covered by Council Directive 71/118/EEC (6), as last amended by Directive 96/23/EEC (7) and, if necessary, to lay down the animal health conditions and veterinary certification for other poultry species in a separate Decision;Whereas this Decision applies without prejudice to measures taken for poultry meat imported for other purposes than human consumption;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall authorize the import of fresh poultry meat from Israel, provided that it meets the requirements of the animal health certificate set out in the Annex and that it is accompanied by such a certificate, duly completed and signed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 44, 17. 2. 1994, p. 31.(4) OJ No L 1, 3. 1. 1996, p. 6.(5) OJ No L 260, 5. 9. 1992, p. 1.(6) OJ No L 55, 8. 3. 1971, p. 23.(7) OJ No L 125, 23. 5. 1996, p. 10.ANNEX >START OF GRAPHIC>>END OF GRAPHIC>